DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-8, 12-14, and 18 of U.S. Patent No. 10,333,677 (hereinafter Patent’677). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1, 4, and 7 have been eliminated from patent claims 1, 7, and 13 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant claim 1:                                               Patent’677 claim 1:
A method, comprising
A method, comprising: 

receiving reference signal resource configuration information from a base station, 





determining a first reference signal configuration from a reference signal configuration set according to the resource configuration index, wherein the first reference signal configuration indicates position information of resource elements (REs) that are used to send reference signals on antenna ports in a first antenna port set, wherein the antenna ports in the first antenna port set are sequentially numbered from x to x+N−1,wherein N is equal to an antenna quantity indicated by the antenna quantity information, and x is a start number of the antenna ports in the first antenna port set, wherein the first antenna port set comprises at least two antenna port subsets, wherein a resource element group used by each antenna port subset consists of four adjacent REs in frequency domain and in time domain, and reference signals on different antenna ports in each antenna port subset are code division multiplexed over the resource element group; and

receiving the reference signals according to the first reference signal configuration
receiving the reference signals according to the first reference signal configuration.



As to claim 2, this claim is fully disclosed in Patent’677 claim 2.
As to claim 3, this claim is fully disclosed in Patent’677 claim 6.

Instant claim 4:                                               Patent’677 claim 7:
An apparatus, comprising:

An apparatus, comprising:


a receiver, configured to receive reference signal resource configuration information from a base station, wherein the reference signal resource configuration information comprises antenna port quantity information and a resource configuration index; and 
a processor, configured to:

a processor, configured to: 
determine a first reference signal configuration from a reference signal configuration set according to the resource configuration index that is received by the receiver, wherein the first reference signal configuration indicates position information of resource elements (REs) that are used to send reference signals on antenna ports in a first antenna port set, wherein the first antenna port set comprises at least two antenna port subsets, wherein a resource element group used by each antenna port subset consists of four REs that are adjacent in frequency domain and in time domain, and reference signals sent on different antenna ports in each antenna port subset are code division multiplexed over the resource element group used by the corresponding antenna port subset; and

determine a first reference signal configuration from a reference signal configuration set according to the resource configuration index that is received by the receiver, wherein the first reference signal configuration indicates position information of resource elements (REs) that are used to send reference signals on antenna ports in a first antenna port set, wherein the antenna ports in the first antenna port set are sequentially numbered from x to x+N−1, wherein N is equal to an antenna quantity indicated by the antenna quantity information, and x is a start number of the antenna ports in the first antenna port set, wherein the first antenna port set comprises at least two antenna port subsets, wherein a resource element group used by each antenna port subset consists of four adjacent REs in frequency domain and in time domain, and reference signals on different antenna ports in each antenna port subset are code division multiplexed over the resource element group; 
wherein the receiver is further configured to receive the reference signals according to the first reference signal configuration.

wherein the receiver is further configured to receive the reference signals according to the first reference signal configuration.



As to claim 5, this claim is fully disclosed in Patent’677 claim 8.
As to claim 6, this claim is fully disclosed in Patent’677 claim 12.

Instant claim 7:                                               Patent’677 claim 13:


A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out steps of: 

receiving reference signal resource configuration information from a base station, wherein the reference signal resource configuration information comprises a resource configuration index;

receiving reference signal resource configuration information sent by a base station, wherein the reference signal resource configuration information comprises antenna port quantity information and a resource configuration index; 

determining a first reference signal configuration from a reference signal configuration set according to the resource configuration index, wherein the first reference signal configuration indicates position information of resource elements (REs) that are used to send reference signals on antenna ports in a first antenna port set, wherein the first antenna port set comprises at least two antenna port subsets, wherein a resource element group used by each antenna port subset consists of four REs that are adjacent in the frequency domain and in the time domain, and reference signals sent on different antenna ports in each antenna port subset are code division multiplexed over the resource element group used by the corresponding antenna port subset; and

determining a first reference signal configuration from a reference signal configuration set according to the antenna port quantity information and the resource configuration index, wherein the first reference signal configuration indicates position information of resource elements (REs) that are used to send reference signals on antenna ports in a first antenna port set, wherein the antenna ports in the first antenna port set are sequentially numbered from x to x+N−1, wherein N is equal to an antenna quantity indicated by the antenna quantity information, and x is a start number of the antenna ports in the first antenna port set, wherein the first antenna port set comprises at least two antenna port subsets, wherein a resource element group used by each antenna port subset consists of four adjacent REs in the frequency domain and in the time domain, and reference signal on different antenna ports in each antenna port subset are code division multiplexed over the resource element group; and 

receiving the reference signals according to the first reference signal configuration.

receiving the reference signals according to the first reference signal configuration.




As to claim 8, this claim is fully disclosed in Patent’677 claim 14.
As to claim 9, this claim is fully disclosed in Patent’677 claim 18.



Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-8, 12-14, and 18 of U.S. Patent No. 10,855,429 (hereinafter Patent’429). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 10, 13, and 16 have been eliminated from patent claims 1, 7, and 13 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant claim 10:                                               Patent’429 claim 1:
A method, comprising:
A method, comprising: 

sending reference signal resource configuration information to a user apparatus, wherein the reference signal resource configuration information comprises a resource configuration index, and the resource configuration index indicates a first reference signal configuration in a reference signal configuration set, wherein the first reference signal configuration indicates position information of resource elements (REs) that will be used to send reference signals on antenna ports in a first antenna port set,
wherein the first antenna port set comprises at least two antenna port subsets, wherein a respective resource element group (REG) used by each antenna port subset consists of four REs that are adjacent in frequency domain and in time domain, and reference 

wherein the antenna ports in the first antenna port set are sequentially numbered from x to x+N−1, wherein N is equal to an antenna quantity indicated by the antenna port quantity information, and x is a start number of the antenna ports in the first antenna port set, wherein the first antenna port set comprises at least two antenna port subsets, wherein a respective resource element group (REG) used by each antenna port subset consists of four REs that are adjacent in frequency domain and in time domain, and reference signals sent on different antenna ports in each antenna port subset are code division multiplexed over the respective REG corresponding to the respective antenna port subset; and 



sending the reference signals according to the first reference signal configuration.



As to claim 11, this claim is fully disclosed in Patent’429 claim 2.
As to claim 12, this claim is fully disclosed in Patent’429 claim 6.

Instant claim 13:                                               Patent’429 claim 7:
An apparatus, comprising: 

An apparatus, comprising: 


a transmitter, configured to
a transmitter, configured to: 

send reference signal resource configuration information to a user apparatus, wherein the reference signal resource configuration information comprises a resource configuration index, and the resource configuration index indicates a first reference signal configuration in a reference signal configuration set, wherein the first reference signal configuration indicates position information of resource elements (REs) that will be used to send reference signals on 

antenna port quantity information and a resource configuration index, and the resource configuration index indicates a first reference signal configuration in a reference signal configuration set, wherein the first reference signal configuration indicates position information of resource elements (REs) to use to send wherein the antenna ports in the first antenna port set are sequentially numbered from x to x+N−1, wherein N is equal to an antenna quantity indicated by the antenna port quantity information, and x is a start number of the antenna ports in the first antenna port set, wherein the first antenna port set comprises at least two antenna port subsets, wherein a respective resource element group (REG) used by each antenna port subset consists of four REs that are adjacent in frequency domain and in time domain, and reference signals sent on different antenna ports in each antenna port subset are code division multiplexed over the respective REG corresponding to the respective antenna port subset; and 



send the reference signals to the user apparatus at positions indicated by the position information of the REs to use to send the reference signals on the antenna ports in the first antenna port set.



As to claim 14, this claim is fully disclosed in Patent’429 claim 8.
As to claim 15, this claim is fully disclosed in Patent’429 claim 12.


Instant claim 16:                                             Patent’429 claim 13:
A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to:
A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to: 

send reference signal resource configuration information to a user apparatus, wherein the reference signal resource configuration information comprises a resource 

antenna port quantity information and a resource configuration index, and the resource configuration index indicates a first reference signal configuration in a reference signal configuration set, wherein the first reference signal configuration indicates position information of resource elements (REs) to use to send reference signals on antenna ports in a first antenna port set, wherein the antenna ports in the first antenna port set are sequentially numbered from x to x+N−1, wherein N is equal to an antenna quantity indicated by the antenna port quantity information, and x is a start number of the antenna ports in the first antenna port set, wherein the first antenna port set comprises at least two antenna port subsets, wherein a respective resource element group (REG) used by each antenna port subset consists of four REs that are adjacent in frequency domain and in time domain, and reference signals sent on different antenna ports in each antenna port subset are code division multiplexed over the respective REG; and 



send the reference signals according to the first reference signal configuration.



As to claim 17, this claim is fully disclosed in Patent’429 claim 14.
As to claim 18, this claim is fully disclosed in Patent’429 claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 03/08/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476